Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 18, 2019

The Court of Appeals hereby passes the following order:

A19I0188. BARBRANN GORDON v. DWIGHT DENNIS DELAPERRIERE.

      The trial court entered an order denying plaintiff Barbrann Gordon’s motion
for partial summary judgment in this land dispute. In the same order, the trial court
granted summary judgment in favor of defendant Dwight Dennis Delaperriere.
Gordon now seeks interlocutoy review.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.
Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.
826, 827-828 (386 SE2d 884) (1989). Accordingly, the order in this case is subject
to direct appeal. Moreover, all rulings within that order may be raised as part of such
a direct appeal. See Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d
199) (1980); Headrick v. Stonepark of Dunwoody Unit Owners Assn., 331 Ga. App.
772, 774-775 (1) (a) (771 SE2d 382) (2015).
      Accordingly, this interlocutory application is hereby GRANTED. Gordon shall
have ten days from the date of this order to file a notice of appeal in the trial court.
If she has already filed a notice of appeal, she need not file a second one. The clerk
of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/18/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.